 1    NOEL P. SHILLITO, WSBA #6764                             HON. BRIAN D. LYNCH
      LAW OFFICE OF NOEL SHILLITO                                       CHAPTER 7
 2    1919 NORTH PEARL STREET #C-2                  HEARING DATE: NOVEMBER 7, 2018
      TACOMA WA 98406                                         HEARING TIME: 9:00AM
 3    (253) 572-4388                               RESPONSE DATE: OCTOBER 31, 2018
 4
 5
 6
 7
 8
                          UNITED STATES BANKRUPTCY COURT
 9                    WESTERN DISTRICT OF WASHINGTON AT TACOMA

10    In Re:                                       No. 17-43172
11    IAN H. SCHUMACHER and KERI J.                MOTION DIRECTING TRUSTEE TO
      SCHUMACHER,                                  ABANDON DEBTOR’S REAL
12                                                 PROPERTY LOCATED AT3722 114TH
                                                   AVE E, EDGEWOOD, WA 98372
13                                      Debtors.
14
             COMES NOW, the Debtors, Ian and Keri Schumacher, by and through their attorney
15
     of record, Noel P. Shillito of the Law Office of Noel Shillito, P.S. and hereby moves this
16
     Court for an order to abandon property of the estate pursuant to 11 USC §549 and BR
17
     6007.
18
             The Debtors filed a Chapter 13 petition on August 23, 2017. The proceeding was
19
     subsequently converted to a Chapter 7 petition on November 8, 2017. Kathryn A. Ellis was
20
     duly appointed as Chapter 7 Trustee.
21
             The Debtors have a 100% interest in real property located at 3722 114th Avenue E,
22
     Edgewood, WA 98372, APN: 042015-5-023 and legally described as follows:
23
24             Section 15 Township 20 Range 04 Quarter 13 L 3 OF SP 2013-08-08-
               5002 TOG/W AN UNDIV INT IN WETLAND TR FOR TAX PURPOSES
25             OUT OF 1-006 SEG 2014-0159 JP 10/14/13 JP
26
                                                                                 Law O ffice of

                                                       -1-              NOEL SHILLITO, P.S.
      M OTION DIRECTING TRUSTEE TO                                    1919 NORTH PEARL STREET #C-2
      ABANDON DEBTORS’ REAL PROPERTY                                   TACOMA, WASHINGTON 98406
                                                                     (253) 572-4388 • FAX (253) 572-4497


     Case 17-43172-BDL      Doc 64    Filed 10/15/18   Ent. 10/15/18 14:03:30       Pg. 1 of 3
 1             Pursuant to an appraisal dated July 13, 2017 by the David Pollack, the property has
 2   an appraised market value of $513,000. See, Exhibit “A”.
 3             The Trustee appointed real estate broker, Rich Kim, on February 2, 2018 to review
 4   and attempt to market the property. Rich Kim has not received any offers that the Debtors
 5   are aware of to date.
 6             The Debtors respectfully request this Court to direct the Trustee to abandon this
 7   property because more than sufficient time (nearly one year) has passed since the Debtors’
 8   Chapter 13 was converted to a Chapter 7 proceeding and the Trustee has been unable to
 9   sell the property.
10             The liens on the Debtors’ residence along with their claimed homestead exemption
11   far exceed its value leaving no benefit to the creditors of the estate.
12             The approximate property value and liens at the time of filing are as follows:
13         Appraised Value                                           $513,000.00
           BECU - 1st DOT Current Balance                           <$362,103.00>
14         Pierce County Property Taxes (2018)                      <$ 8,083.92>
           Subtotal:                                                 $132,885.08
15         Estimated Closing Costs (9%)                             <$ 46,170.00>
           Subtotal:                                                 $ 96,643.08
16         Debtor’s Homestead Exemption                             <$ 125,000.00
           Negative Equity Available to Creditors                   <$ 28,356.92>
17
               The above figures do not include the cost to have the Debtors’ septic system
18
     inspected and brought into compliance with the Pierce County Health Department. At the
19
     very least, the septic system will need to be pumped. This cost, along with any other
20
     potential issues that may be discovered upon inspection, would be the responsibility of the
21
     seller.
22
               The background facts surrounding the Debtors’ house are unique. The main reason
23
     the Debtors filed bankruptcy in the first place was because they had sued the builder of
24
     their home. In trial in Superior Court, the Debtors won. The judge agreed that the Debtors’
25
     home had numerous construction defects and found for the Debtors against the builder.
26
                                                                                    Law O ffice of

                                                          -2-              NOEL SHILLITO, P.S.
      M OTION DIRECTING TRUSTEE TO                                       1919 NORTH PEARL STREET #C-2
      ABANDON DEBTORS’ REAL PROPERTY                                      TACOMA, WASHINGTON 98406
                                                                        (253) 572-4388 • FAX (253) 572-4497


     Case 17-43172-BDL        Doc 64    Filed 10/15/18    Ent. 10/15/18 14:03:30       Pg. 2 of 3
 1   The builder subsequently won on appeal. Nevertheless, the Court of Appeals did not rule
 2   on the structural defects but instead, ruled that according to the terms of the construction
 3   contract, the builder was excused from performance. Therefore, the defects that were the
 4   underlying cause of the lawsuit remain unresolved. As a result, the Debtors home will
 5   require additional repairs before the Debtors believe it would be suitable for a conventional
 6   lender to provide a loan for a potential buyer. See, Declaration of the Debtors in support
 7   of Motion to Abandon.
 8
            Given the current condition of the property, it is very unlikely the Trustee will
 9
     receive an offer sufficient to pay the mortgage liens, outstanding property taxes and the
10
     Debtor’s homestead exemption.
11
12
             WHEREFORE, the Debtors pray for the following relief:
13
             1.     An Order directing the Trustee to abandon the Debtors’ real property
14
                    located at 3722 114th Avenue E., Edgewood, WA 98372 as being of no
15
                    further value to the estate;
16
             2.     For such other and further relief as this Court deems just and equitable.
17
18
19           Dated this 15th day of October, 2018.

20                                                 LAW OFFICE OF NOEL SHILLITO, P.S.
21
22
                                         By:       /s/ Noel P. Shillito
23                                                 Noel P. Shillito, WSBA #6764
                                                   Attorney for Debtor
24
25
26
                                                                                    Law O ffice of

                                                         -3-               NOEL SHILLITO, P.S.
      M OTION DIRECTING TRUSTEE TO                                       1919 NORTH PEARL STREET #C-2
      ABANDON DEBTORS’ REAL PROPERTY                                      TACOMA, WASHINGTON 98406
                                                                        (253) 572-4388 • FAX (253) 572-4497


     Case 17-43172-BDL       Doc 64   Filed 10/15/18     Ent. 10/15/18 14:03:30        Pg. 3 of 3
